DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/21/2021 has been entered.  Claims 1-2 and 6 remain pending in the application.  Claims 3-5 have been canceled.  

Allowable Subject Matter
Claims 1-2 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method for processing a highly alloyed aluminum alloy sheet with a high rolling yield, comprising the following steps: Si: heating a rolled Al-Cu-Mg-Ag sheet as a coiled material to a temperature of 525-535°C in an air cushion furnace, maintaining the temperature for 5-15 min, and making the coiled material enter a quenching water tank to finish alloy quenching after primary solution treatment, which is called primary solution treatment and quenching, wherein the rolled AI-Cu-Mq-Aq sheet comprises the following components in percentage by weight: Cu 5.7-6.8%, Mq 0.30-0.58%, Ag 0.82-1.8%, Mn 0.45-0.63%, Zr 0.08-0.15%, Ti 0.05-0.15%, Fe < 0.06%, Si < 0.06%, and the balance Al; S2: repeating step S1 0-3 times, to perform solution treatment and quenching for multiple times; S3: naturally aging the water quenched alloy sheet at room temperature for 18- 36 h; and S4: subjecting the alloy sheet after step S3 to artificial aging treatment to a required aging state, wherein the rolled Al-Cu-Mg-Ag sheet is prepared by: heating the alloy sheet to a temperature of 360-480°C, and hot rolling the alloy sheet to 3-5 mm; heating, after hot-rolling the alloy sheet, the alloy sheet to a temperature of 400- 450°C, maintaining the temperature for 3-7 hours, and annealing; and cold rolling, after annealing, to obtain a 0.60-2.0 mm sheet, wherein during the cold rolling, an intermediate annealing treatment is performed after each 20-50% cold rolling, the intermediate annealing treatment comprising heating the alloy sheet to a temperature of 400-450°C, maintaining the temperature for 3-7 hours, and then taking the sheet out of the air cushion furnace for air cooling.  
The closest prior art is U.S. Patent Publication No. 2006/0011272 Al to Lin et al. ("Lin") in view of U.S. Patent Publication No. 2017/0306466 to Meyer et al. ("Meyer") as set forth in the Non-Final Rejection mailed 08/03/2021.  Applicant argues that the target product of claim 1 is entirely different from that of the asserted combination via Lin (remarks, page 6).  Applicant argues that Claim 1 is intended to prepare an alloy having high thermal resistance, whereas Lin aims at providing an aluminum alloy having enhanced damage tolerance performance, and that due to the difference of the study target, the corresponding improvement technical routes are naturally different (remarks, page 6).  Applicant argues that compared with the aluminum alloy treated in the asserted combination via Lin, the rolled Al-Cu-Mg-Ag sheet defined in claim 1 has a higher content of Cu and Ag, which are heavy alloying elements with high diffusion activation energy and is relatively more difficult to dissolve in the substrate, and that it is well known to those skilled in the art that it requires a longer time for an aluminum alloy with a higher content of heavy alloying elements to dissolve heavy alloying elements into the substrate to obtain high mechanical properties (remarks, page 6).  Applicant argues that it can be seen from the results (see [0047] of the present application and the table hereinbelow) of Examples 1-8 (a total time of the solution treatment is at most 30 min) and Comparative Example 1 (the solution treatment is conducted at the same temperature as that of the example of Lin for 4 hours) that through the method as set forth in claim 1 including the above distinguishing technical features, the alloys of Examples 1-8 have equivalent volume fractions of residual second phases and mechanical properties to that of Comparative Example 1, and that this implies that on the premise of achieving the same solid solution effect, the solution of claim 1 needs a shorter time than Lin, indicating that claim 1 achieves unexpected technical effect by the above distinguishing technical features (remarks, page 6).  Applicant argues that the asserted combination via Meyer relates to a 7000-series aluminum alloy sheet which has little heavy alloying element Ag (at most 0.5) and has no problem regarding insolubility, and that while as described supra, claim 1 defines that the rolled Al-Cu-Mg-Ag sheet has a higher content of (Cu+Ag), and thus, requires a relatively long time (e.g., 6 hours) for dissolving Cu+Ag. Heretofore, it was well known in the relevant art to only use an air cushion furnace in a short time treatment (remarks, page 7).  Applicant argues that consequently, an air cushion furnace is generally considered unsuitable for treating an alloy containing a large number of heavy alloying elements, and that under such circumstances, a POSITA would not be motivated to apply an air cushion furnace to a treatment of an alloy containing a large number of heavy alloying elements such as the alloy defined in claim 1 in order to yield the claimed invention (remarks, page 7).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest wherein the rolled AI-Cu-Mq-Aq sheet comprises the following components in percentage by weight: Cu 5.7-6.8%, Mq 0.30-0.58%, Ag 0.82-1.8%, Mn 0.45-0.63%, Zr 0.08-0.15%, Ti 0.05-0.15%, Fe < 0.06%, Si < 0.06%, and the balance Al, and wherein the rolled Al-Cu-Mg-Ag sheet is prepared by: heating the alloy sheet to a temperature of 360-480°C, and hot rolling the alloy sheet to 3-5 mm; heating, after hot-rolling the alloy sheet, the alloy sheet to a temperature of 400- 450°C, maintaining the temperature for 3-7 hours, and annealing; and cold rolling, after annealing, to obtain a 0.60-2.0 mm sheet, wherein during the cold rolling, an intermediate annealing treatment is performed after each 20-50% cold rolling, the intermediate annealing treatment comprising heating the alloy sheet to a temperature of 400-450°C, maintaining the temperature for 3-7 hours, and then taking the sheet out of the air cushion furnace for air cooling, in combination with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733